 


114 HR 3362 IH: Workforce Development Investment Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3362 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Ms. Kuster introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow employers a credit against income tax as an incentive to partner with community colleges or other educational institutions to improve workforce development and job training for students. 
 
 
1.Short titleThis Act may be cited as the Workforce Development Investment Act of 2015. 2.Credit for employers which partner with community colleges or other educational institutions to improve workforce development and job training for students (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45S.Employers partnering with community colleges or other educational institutions to improve workforce development and job training for students 
(a)General ruleFor purposes of section 38, the employer partnering credit determined under this section for any taxable year is an amount equal to $2,000 for each community college or other institution of higher education engaged in a qualified partnership with the employer. (b)Maximum credit (1)In generalThe maximum credit determined under this section for the taxable year shall not exceed $10,000. 
(2)Controlled groupsFor purposes of paragraph (1), all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single taxpayer. (c)DefinitionsFor purposes of this section— 
(1)Community collegeThe term community college means an institution of higher education that— (A)admits as a regular student an individual who is beyond the age of compulsory school attendance in the State in which the institution is located and who has the ability to benefit from the training offered by the institution, and 
(B)offers a 2-year program in engineering, mathematics, or the physical or biological sciences designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge. (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(3)Qualified partnershipNot later than six months after the date of the enactment of this section, the Secretary of Education, in consultation with the Secretary of Labor, shall define the term qualified partnership. Such term shall include a partnership through which— (A)an employer collaborates with an educational institution to help develop curriculum in order to improve workforce development and job training for students, 
(B)an employer helps provide instruction to students in the classroom, and (C)an employer provides internships, apprenticeships, or other similar educational opportunities in the workplace for students. 
(d)Certain rules To ApplyFor purposes of this section, rules similar to the rules of subsections (c), (d), and (e) of section 52 shall apply.. (b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph: 
 
(37)the employer partnering credit determined under section 45S.. (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45S. Employers partnering with community colleges or other educational institutions to improve workforce development and job training for students.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  